Citation Nr: 1019800	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  06-08 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than November 9, 
2004 for the award of service connection for hypertension 
with chronic renal insufficiency.

2.  Entitlement to an initial compensable disability rating 
for tension headaches.

3.  Entitlement to an initial compensable disability rating 
for dysfunctional uterine bleeding.

4.  Whether new and material evidence has been submitted to 
reopen a service connection claim for multiple sclerosis.

5.  Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1975 to April 
1981 and from May 1981 to May 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 Decision Review Officer 
(DRO) decision of the Waco, Texas regional office (RO) of the 
Department of Veterans Affairs (VA) which granted The Veteran 
service connection for tension headaches and dysfunction 
uterine bleeding.  A noncompensable disability rating was 
assigned for each of these disabilities.

The Veteran also appeals an October 2005 rating decision from 
the same RO that denied her request to reopen a previously-
denied service connection claim for multiple sclerosis.  In 
addition, the Veteran also appeals a March 2008 rating 
decision from the same RO that granted service connection for 
hypertension with chronic renal insufficiency and assigned an 
initial staged disability rating.

In July 2009 the Veteran testified before the undersigned 
Acting Veterans Law Judge in a hearing at the RO.  A copy of 
the hearing transcript has been associated with the claims 
file.

Subsequent to the issuance of the November 2008 supplemental 
statement of the case (SSOC), the Veteran submitted evidence 
pertinent to the claim on appeal.  This evidence was 
accompanied by a waiver of RO consideration, and the Board 
has accepted this additional evidence for inclusion in the 
record.  See 38 C.F.R. § 20.1304 (2009).

The issue of entitlement to service connection for diabetes 
mellitus to include as secondary to service-connected 
hypertension has been raised by the Veteran during her July 
2009 hearing testimony and in a September 2009 letter, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issues of entitlement to an initial compensable 
disability rating for tension headaches and entitlement to 
service connection for multiple sclerosis are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDINGS OF FACT

1.  The earliest document that may be accepted as a claim for 
service connection for hypertension is an informal claim is a 
private opinion received by VA on November 9, 2004.

2.  The Veteran's dysfunctional uterine bleeding manifested 
as intermittent bleeding and spotting not controlled with 
continuous treatment including prescribed medication 
throughout the course of this appeal; the record is negative 
for evidence of uterine removal or uterine prolapse.

3.  A September 2003 rating decision denied the Veteran's 
claim for service connection for multiple sclerosis as the 
evidence did not establish a nexus between that condition and 
service; a notice of disagreement objecting to this 
determination was not received.

4.  Evidence received since the September 2003 rating 
decision denying service connection for multiple sclerosis 
does relate to an element of the claim that was found to be 
lacking (i.e., evidence of a nexus between the condition and 
service) and does raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than November 
9, 2004 for the grant of service connection for hypertension 
are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 
3.155, 3.157, 3.400 (2009).

2.  The criteria for an initial disability rating of 30 
percent, but not more, for dysfunctional uterine bleeding are 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.7, 4.116, 
DCs 7613, 7617, 7621 (2009).

3.  The September 2003 rating decision that denied 
entitlement to service connection for multiple sclerosis is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2009).

4.  Evidence received since the September 2003 rating 
decision denying service connection for multiple sclerosis is 
new and material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

The VCAA is not applicable where further assistance would not 
aid an appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision, 
further notice or assistance is unnecessary to aid the 
Veteran in substantiating her request to reopen her claim for 
service connection for multiple sclerosis.

The instant claim for an increased disability rating for 
dysfunctional uterine bleeding arises from disagreement with 
the initial rating following the grant of service connection.  
The courts have held that once service connection is granted 
the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

In addition, instant appeal for an earlier effective date for 
hypertension arises from the Veteran's disagreement with the 
effective date and rating established with the grant of 
service connection.  The courts' reasoning in Hartman and 
Dunlap leads to the conclusion that further VCAA notice is 
not required in this claim.

Where a claim has been substantiated after the enactment of 
the VCAA, the Veteran bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008). There has been no allegation of such prejudice in 
this case with regard to the instant claims.

Effective Date for Service Connection for Hypertension

The Veteran's service connection claim for hypertension was 
granted in a March 2008 rating decision and a staged 
disability rating was assigned, effective November 9, 2004.  
She contends that she is entitled to a 2001 effective date 
for this disability.

In general, the effective date of an award of disability 
compensation, in conjunction with a grant of entitlement to 
service connection on a direct basis, shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year of 
separation from service; otherwise, the effective date shall 
be the date of receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.

The effective date for a reopened claim, after a final 
disallowance, shall be the date of receipt of the new claim 
or date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii).  See Nelson v. Principi, 18 Vet. App. 407, 
409 (2004); Leonard v. Principi, 17 Vet. App. 447, 451 
(2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), 
aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see also Lapier v. 
Brown, 5 Vet. App. 215 (1993).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r).  A "claim" is defined broadly to include a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  See 38 C.F.R. § 3.1(p); see also Brannon v. West, 
12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. 
App. 196, 199 (1992).  Any communication or action indicating 
an intent to apply for one or more benefits under the laws 
administered by VA, from a Veteran or his representative, may 
be considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
Veteran, it will be considered filed as of the date of 
receipt of the informal claim.

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the report relates to a disability 
which may establish entitlement.  Once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation has been disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of a report of examination or hospitalization by VA 
or the uniformed services will be accepted as an informal 
claim for benefits.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  The provisions of this paragraph apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157.

Evidence from a private physician or layman will also be 
accepted as an informal claim for increased benefits, 
effective from the date received by VA.  38 C.F.R. § 
3.157(b)(2).

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 
7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).

The effective date for the Veteran's claim for service 
connection for hypertension is the date the claim was 
received or the date entitlement arose, whichever is later. 
The RO had determined that the earliest document which could 
be construed as a claim for service connection for 
hypertension was a letter from a private physician received 
by VA on November 9, 2004.  An unappealed September 2003 
rating decision denied the Veteran's claim for service 
connection for hypertension.  The November 2004 private 
opinion served as a request to reopen this claim for service 
connection.  

Although the Veteran did receive treatment for hypertension 
at VA between the issuance of the September 2003 rating 
decision and the November 2004 private opinion, these 
treatment records cannot establish an earlier effective date.  
Her claim for service connection had not been previously 
denied as being a non-compensable disability, but rather was 
denied as the evidence did not establish a nexus between her 
hypertension and service.  38 C.F.R. § 3.157(b).  There are 
no other documents in the claims file which can be construed 
as such a request between the September 2003 rating decision 
and the November 2004 private opinion.

The Veteran contends that she is entitled to an effective 
date that precedes the issuance of the September 2003 rating 
decision as she had experienced symptoms of hypertension in 
service.  Such an effective date is precluded as a matter of 
law as the effective date for a claim that is reopened after 
a final adjudication is not to be earlier than the date the 
application is received.  38 U.S.C.A. § 5110(a).

The law is controlling and not the facts.  The appeal for an 
earlier effective date than November 4, 2004 for the grant of 
service connection for hypertension must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet App 426 (1994).

Increased Rating Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where a veteran disagrees with the initial rating, the entire 
evidentiary record from the time of a veteran's claim for 
service connection to the present is of importance in 
determining the proper evaluation of disability, and staged 
ratings are to be considered in order to reflect the changing 
level of severity of a disability during this period.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Consideration is given to the potential application of the 
various provisions of 38C.F.R. Parts 3 and 4, whether or not 
they are raised by the Veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Dysfunctional Uterine Bleeding Increased Rating Claim

The Veteran contends she is entitled to a 30 percent 
disability rating from her dysfunctional uterine bleeding as 
she experiences an excessive amount of uterine bleeding and 
occasionally experiences embarrassing accidents.  Her 
dysfunctional uterine bleeding is currently rated under the 
diagnostic code for a uterine disease or injury.

Under the General Rating Formula for Disease, Injury, or 
Adhesions of Female Reproductive Organs, a zero percent 
disability rating is to be assigned for symptoms that do not 
require continuous treatment.  A 10 percent disability rating 
is assigned for symptoms that require continuous treatment.  
If the symptoms are not controlled by continuous treatment, a 
30 percent disability rating is assigned.  38 C.F.R. § 4.116, 
DC 7613.

An incomplete prolapse of the uterus warrants a 30 percent 
disability rating.  A complete prolapse of the uterus through 
the vagina and introitus warrants a 50 percent disability 
rating.  38 C.F.R. § 4.116, DC 7621. 

The complete removal of the uterus and both ovaries warrants 
a 100 percent disability rating for the first three months 
after removal and a 50 percent disability rating thereafter.  
38 C.F.R. § 4.116, DC 7617.

A June 2003 VA treatment note reflected the Veteran's 
complaints of perimenopausal memorrhagia for the past two 
years and current light bleeding with clots.  An assessment 
of perimenopausal bleeding was made and Depo-Provera was 
prescribed to treat the condition.

Endocervical cells and fungal organisms morphologically 
consistent with candida were noted in a July 2003 VA 
gynecological cytology report.

An August 2003 VA obstetrical ultrasound noted an impression 
of mild myomatous changes in the uterus but was otherwise 
unremarkable.  An accompanying treatment note assessed the 
Veteran's condition as anemia and vaginal bleeding/acute 
urinary tract infection.  She reported that she had stopped 
bleeding in a September 2003 VA treatment note.

The Veteran complained of irregular bleeding in a January 
2004 VA treatment note.  An abnormal pap smear was noted in 
an August 2004 VA treatment note.

A June 2005 VA gynecological examination reflected the 
Veteran's history of having an intrauterine device (IUD) 
removed in early 1978 due to excessive bleeding and that she 
subsequently continued to experience excessive bleeding.  In 
2003, she was prescribed Depo-Provera to control this 
excessive bleeding and an endometrial biopsy revealed 
secretory endometrium with pseudoodecidual reaction 
consistent with the exogenous hormones she had been given.  A 
pelvic ultrasound revealed the presence of fibroids but 
normal endometrium and ovaries.  She was considered to be a 
poor candidate for surgical intervention due to her multiple 
medical problems.  A recommended endometrial ablation was not 
scheduled and the Veteran reported that her bleeding had 
stopped.  Her excessive bleeding recently returned after she 
received large doses of steroids for her multiple sclerosis.  
Following this examination and review of the Veteran's claims 
file, diagnoses of dysfunctional uterine bleeding and uterine 
fibroids were made.

The Veteran reported irregular heavy bleeding since January 
2007 in a March 2007 private treatment note.  A pelvic 
ultrasound noted multiple uterine fibroids.

A March 2007 private treatment note indicated that the 
Veteran had not experienced heavy bleeding since her last 
visit.  A recent endometrial biopsy revealed dissociated 
fragments of endometrial surface epithelium.  The examiner 
offered to prescribe low-dose birth control pills but the 
Veteran declined. 

The Veteran reported no further bleeding since her June 2005 
VA examination in her May 2007 VA gynecological examination.  
The examiner noted that he had seen her in July 2006 for her 
annual gynecological examination, that her Pap smear was 
negative at that time and that she had no further bleeding 
since January 2006.  She experienced heavy bleeding for the 
two weeks in January 2007 and uterine fibroids were noted by 
a private gynecologist.  Since that time she had experienced 
monthly menstrual periods for three or four days and are not 
heavy.  Her last Pap smear was conducted in January 2007 and 
was negative.  A physical examination was deferred on the 
Veteran's request.  Following this examination and a review 
of the Veteran's previous VA examination, a diagnosis of 
dysfunctional uterine bleeding which has been somewhat 
aggravated since January 2007 was made.

Some spotting was reported by the Veteran in an October 2007 
VA gynecological treatment note.  

No evidence of prolapse was noted in an October 2008 private 
gynecological treatment note.

An October 2008 VA gynecological treatment note reflected the 
Veteran's reports that her condition had been stable and that 
no bleeding has occurred.  Complaints of some pressure in the 
pelvic area were also noted.  A pelvic examination appeared 
to be within normal limits but was very limited due to her 
morbid obesity.

The Veteran reported spotting for two days in November 2008 
in a January 2009 private gynecology treatment note.  A 
transvaginal ultrasound revealed an anteflexed uterus with a 
thin endometrial stripe.  The examiner noted that a biopsy 
was not performed due to the thinness of this endometrial 
stripe and the lack of heavy bleeding.  In addition, the 
examiner was unable to determine whether she was truly 
menopausal and she was prescribed Provera.

A follow-up January 2009 private gynecology treatment note 
indicated that she had suffered a "withdrawal bleed" from 
her course of Provera.  An assessment of oligomenorrhea was 
made and she was again prescribed Provera.

No further bleeding was reported in a July 2009 private 
gynecology treatment note.

During her July 2009 hearing, the Veteran testified that she 
had experienced significant uterine bleeding in the past that 
necessitated the nearly hourly changing of her menstrual 
pads.  Surgery to treat this condition was not recommended in 
her case due to her other medical problems.  She currently 
was taking medicine for her condition and had been informed 
by her private physician that her uterus "was not falling".  
It was not clear from her testimony whether her condition was 
controlled by her prescribed medication.

A 30 percent disability rating is warranted for the Veteran's 
uterine bleeding condition as her symptoms were not 
controlled by continuous treatment.  Throughout the course of 
this appeal, her uterine condition manifested as intermittent 
irregular bleeding and the use of prescribed medications 
(i.e., Provera and Depo-Provera) to control the symptoms.  
This irregular bleeding was intermittently reported as being 
controlled by this continuous treatment and she occasionally 
reported being asymptomatic.  A disability rating in excess 
of 30 percent is not warranted as the evidentiary record is 
negative for uterine prolapse or uterine removal and the 
Veteran has specifically denied suffering from either of 
these symptoms.  38 C.F.R. § 4.116, DCs 7613, 7617, 7621.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, with regard 
to this appeal.  The Board has found no section that provides 
a basis upon which to assign a higher disability rating.

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

The Veteran's dysfunctional uterine bleeding manifested as 
intermittent bleeding and spotting that was intermittently 
controlled by continuous treatment throughout the course of 
this appeal.  There were no periods of hospitalization 
attributable to her uterine condition reported.  The existing 
rating criteria contemplate these impairments.  Hence, 
referral for consideration of an extraschedular rating is not 
warranted.

Total Rating for Compensation Based on Individual 
Unemployability

The Court has held that TDIU is an element of all appeals of 
an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent her 
from obtaining or maintaining all gainful employment for 
which her education and occupational experience would 
otherwise qualify her.  38 C.F.R. § 4.16.  

The Veteran reported current employment as a teacher in an 
August 2009 letter.  There is no indication that she is not 
currently employed.  Further consideration of TDIU is 
therefore not warranted.

Multiple Sclerosis New and Material Evidence Claim

A September 2003 rating decision denied the Veteran's claim 
for service connection for multiple sclerosis as the record 
was negative for evidence establishing a nexus between that 
condition and service.  A notice of disagreement was not 
received within one year of notification of this rating 
decision, thus rendering it "final" under 38 U.S.C.A. § 
7105(c).

Evidence considered in this September 2003 rating decision 
included the Veteran's service treatment records, VA 
treatment records dated through February 2003 and various 
private treatment records.

Complaints of a headache, a swollen stomach and that her hair 
was falling out were noted in a November 1979 treatment note 
with the examiner indicating that the etiology of these 
conditions were unknown.  An assessment of muscle pain was 
noted in October 1980 treatment note following the Veteran's 
complaints of lower abdominal pain with radiation around the 
left side of her back area.

A February 1981 discharge examination was negative for any 
relevant abnormalities.  The remaining service treatment 
records were negative for any complaints, treatments or 
diagnoses of multiple sclerosis.

An assessment of cervical or trapezius muscle strain was 
noted in an April 1994 VA treatment note following the 
Veteran's complaints of right neck and right arm tingling.

A May 1994 VA treatment note reflected the Veteran's 
complaints of left-sided and bilateral hand numbness.  An 
assessment of acute exacerbation of chronic pain was made.  A 
second May 1994 VA treatment note assessed these symptoms as 
"radiculopathy under investigation."

Complaints of headaches, blurry right eye vision and swelling 
in the hands and feet were reported in a November 1996 
private treatment note.  The Veteran reported having been 
diagnosed with multiple sclerosis in approximately 1994.  
Following a physical examination, diagnostic impressions of 
rule-out migraine headaches without aura, rule-out 
intracranial pathology, rule-out central nervous system 
demyelination and multiple sclerosis and rule-out plantar 
fasciitis versus early tarsal tunnel syndrome were made.

The Veteran complained of memory loss and possible 
demyelinating lesions in August 1999.  An August 1999 private 
head magnetic resonance imaging (MRI) found nonspecific foci 
of T2/flair hyperintensity in white matter of centrum 
semiovale bilaterally.  Differential diagnosis included 
chronic microvascular disease, demyelinating lesions or small 
leacunar infarcts.

A February 2000 private head MRI found two T2 hyperintense 
lesions in the centrum semiovale bilaterally likely 
representing demyelination plaques.

An impression of a small area of encephalomalacia, left mid-
periventricular white matter of uncertain etiology was found 
in a January 2002 private MRI.  It was noted that this 
condition could be due to a prior vascular insult versus 
infection or demyelinating disease.

Subsequent treatment records document continued complaints 
and treatment related to the Veteran's multiple sclerosis.

Evidence received since the September 2003 rating decision 
included VA treatment records dated through November 2008, 
various private treatment notes and a November 2004 private 
opinion from Dr. W. G.  She also offered personal testimony 
at a July 2009 hearing.

A May 1994 private neurology treatment note reflected the 
Veteran's complaints of right-sided neck pain and numbness 
for the past five weeks.  This pain and numbness later spread 
to the tip of the right shoulder and down her right arm into 
her hand.  She was now experiencing these symptoms in her 
right lower extremity, left foot and left hand.  Her gait was 
noted to be somewhat slow and cautious but normal.  Following 
this examination, as assessment of a high cervical cord 
problem was made.

A June 1994 private neurology treatment note indicated that a 
recent cervical MRI scan revealed several areas of increased 
signal in the cervical spinal cord consistent with areas of 
demyelination.  The Veteran reported continued difficulty 
with upper extremity weakness and clumsiness.  The examiner 
noted that this condition was possibly multiple sclerosis or 
a post viral demyelinating process.

The Veteran reported that her numbness and tingling gradually 
resolved in a June 1995 private neurology treatment note.  
She now reported a deep aching pain in her right lower 
extremity.  Physical examination noted that she was alert and 
oriented and was negative for loss of facial strength or 
sensation.  Tone, bulk and strength were normal in the upper 
and lower extremities.  Reflexes were brisk in the right 
upper extremity and slightly increased at the right knee and 
ankle.  Sensory testing noted decrements to light touch and 
pinprick over the right hand, forearm and right foot.  
Following this examination, a diagnosis of neuropathic pain 
secondary to multiple sclerosis was made.

Probable multiple sclerosis was noted in a January 1997 
private treatment note.

Subsequent VA and private treatment notes document regular 
treatment and monitoring for multiple sclerosis.

A November 2004 notarized letter from the Veteran's private 
family physician, Dr. W. G., noted that she had sought 
treatment in October 1979 following a fall.  Physical 
examination performed at that time noted that her leg was 
swollen and that it did not have "any feelings."  The 
physician opined that due to these symptoms, "this could 
very well have been the beginning stage of multiple 
sclerosis" and that the Veteran in fact had symptoms of 
multiple sclerosis as early as 1979.

In a December 2004 letter, the Veteran reported that she had 
fallen during service and received treatment at an emergency 
room by the physician who drafted the November 2004 letter.  
She reported problems related to headaches, sleeping for 
extended periods, fatigue and being off balance in 1981.

During her July 2009 hearing, the Veteran testified that she 
began suffering from symptoms of multiple sclerosis after 
returning from a tour in Korea. 

Several undated internet articles about multiple sclerosis 
were submitted.  One article indicated that it was a disease 
of the central nervous system that comprises the brain and 
spinal cord.  This condition generally falls into two 
categories, namely relapsing-remitting or chronic-progressive 
multiple sclerosis.  Early symptoms of this condition include 
optic neuritis, fatigue, heaviness or clumsiness in the arms 
and legs, tingling sensations, poor coordination and an 
electrical sensation that runs down the back into the legs.  
Later symptoms of the condition include spasticity, imbalance 
and dizziness, tremors, facial pain, spasm-related symptoms, 
speech difficulties, difficulty swallowing, symptoms in the 
gastrointestinal, urinary and genital tracts and emotional 
mood swings.  In addition, diagnosis of this condition while 
in its early stages was difficult as the symptoms were often 
mild and transient.

A second undated internet article noted that the symptoms of 
multiple sclerosis included pain, muscle stiffness, balance 
difficulties, "abnormal feelings and sensations," bowel or 
bladder problems, vision problems, issues with memory, 
attention or problem solving, sexual issues, depression or 
mood swings and heat sensitivity.

The September 2003 rating decision had denied the Veteran's 
claim for service connection for multiple sclerosis as the 
evidence did not establish a nexus between that condition and 
her service.  As such, competent evidence establishing such a 
nexus is required to reopen this claim.

Such evidence has received.  The November 2004 letter from 
Dr. W. G. suggests that the Veteran suffered from multiple 
sclerosis while in service.  This evidence relates to an 
element of the claim that was previously found to be lacking 
and raises a reasonable possibility of substantiating the 
claim.  As such, it is new and material evidence and the 
claim is reopened.


ORDER

Entitlement to an effective date earlier than November 9, 
2004 for the grant of service connection for hypertension is 
denied.

Entitlement to an initial disability rating of 30 percent for 
dysfunctional uterine bleeding is granted, subject to the 
criteria applicable to the payment of monetary benefits.

New and material evidence having been received, the request 
to reopen a claim for service connection for multiple 
sclerosis is granted.
REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The evidence of a link between current disability 
and service must be competent.  Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.

The Veteran contends that symptoms of her multiple sclerosis 
were present in service.  Service treatment records document 
complaints of extremity numbness and headaches.  Post-service 
treatment records document extensive treatment and monitoring 
of this condition.  While the November 2004 opinion from Dr. 
W. G. suggests that symptoms of the Veteran's multiple 
sclerosis were present in service, the opinion was not stated 
to the degree of certainty required to support a grant of 
service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinions that are speculative, general, or 
inconclusive in nature cannot support a claim).  In addition, 
no rationale was offered for this opinion.  Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that 
contains only data and conclusions is not entitled to any 
weight).  A VA examination is required to determine whether 
there is a nexus between the Veteran's current multiple 
sclerosis and her service.

The Veteran denied suffering from prostrating attacks in her 
July 2005 VA neurological examination.  However, she 
subsequently reported daily headaches that interfered with 
her work and that she had lost "significant time" from work 
due to the condition.  She also reported at her July 2009 
hearing that her symptoms had worsened since her last 
examination.  

A veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  A new VA neurological examination is therefore 
required to determine the current severity of the Veteran's 
tension headaches.

In addition, the Veteran reported in her February 2004 
informal increased rating claim that she had received 
treatment at Womack Army Hospital at Fort Bragg, although 
without clarifying whether she received such treatment while 
on active duty or subsequently as dependent spouse of an 
active servicemember or dependent spouse of a retiree.  It 
does not appear from the claims file that they treatment 
records have been either requested or obtained.  As these 
records have been identified as pertinent to the Veteran's 
claim, they must be obtained.  38 U.S.C.A. § 5103(a).

Accordingly, this appeal is REMANDED for the following:

1.  The RO/AMC should obtain the Veteran's 
complete treatment records from Womack 
Army Hospital at Fort Bragg, to include as 
dependent spouse of an active 
servicemember or spouse of a retiree.

All efforts to obtain these records should 
be documented in the claims file.  If 
these records are unavailable, this should 
also be documented in the claims file.

The Veteran is advised that to obtain 
these records, it may be necessary for her 
to provide written authorization to VA.

2.  Following the completion of the above-
development, the RO/AMC should schedule the 
Veteran for a VA examination conducted by a 
physician to determine whether her multiple 
sclerosis is related to service.  All 
indicated diagnostic testing should be 
completed.  

The claims file including a copy of this 
remand must be made available to, and be 
reviewed by, the physician conducting the 
examination.  The examiner should note 
such review in the examination report or 
in an addendum.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that her current 
multiple sclerosis had its onset in 
service or is otherwise related to a 
disease or injury in service.
 
The examiner should provide a rationale 
for this opinion.  

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms and that the Veteran's reports 
must be considered in formulating the 
opinion.

3.  Following the completion of the 
development listed in items number 1 and 2, 
the RO/AMC should afford the Veteran a 
neurological examination to determine the 
current severity of her service-connected 
tension headaches.  The examiner should 
review the Veteran's claims file and note 
such a review in the examination report.

The examiner should determine all of the 
current manifestations of the Veteran's 
tension headaches, including the frequency 
of any prostrating attacks she may suffer.

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms and that the Veteran's reports 
must be considered in formulating the 
opinion.

4.  The agency of original jurisdiction 
(AOJ) should review the examination reports 
to insure that they contain all findings 
and opinions requested in this remand.

5.  If any benefit for which an appeal has 
been perfected remains denied, the AOJ 
should issue a supplemental statement of 
the case and return the case to the Board, 
if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


